UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6310



RONALD NELSON,

                                            Petitioner - Appellant,

          versus


STEVEN J. GAL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-01-4588-2-22-AJ)


Submitted:   April 17, 2002                   Decided:   May 9, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ronald Nelson appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.         We have reviewed

the   record   and   the   district   court’s   opinion      accepting    the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Nelson v. Gal, No. CA-01-4588-2-22-AJ (D.S.C. filed Jan.

30, entered Jan. 31, 2002). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument   would    not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2